Citation Nr: 9931416	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  92-00 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active service from March 1969 to October 
1970.  Service personnel records reveal that the veteran 
served approximately one year in the Republic of Vietnam with 
a military occupational specialty of heavy vehicle operator.  
There is no argument that he served in combat and there is no 
significant evidence of combat and no combat awards.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1991 rating decision issued 
by the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO) which denied service 
connection for residuals of a low back injury and for the 
postoperative residuals of hemorrhoids and for a right knee 
disorder.

This case was previously remanded in October 1992, September 
1994, and May 1997.  During the most recent remand, the RO 
granted service connection for a right knee lateral 
meniscectomy and for hemorrhoid postoperative residuals.  
Each disability was granted a 10 percent evaluation, and each 
evaluation made effective from the date of the original claim 
in October 1990.  The veteran was informed of this action and 
did not respond.

Additionally, the Board notes that in March and May 1994, 
Board medical adviser opinions were sought and provided and 
are contained in the claims folder.  These two opinions were 
written regarding the issues of entitlement to service 
connection for hemorrhoid postoperative residuals and a right 
knee disorder, each opinion was negative, but the RO has 
granted service connection for each disorder.  In accordance 
with Austin v. Brown, 6 Vet. App. 547 (1994), the Board 
places no reliance on either of these two Board medical 
adviser opinions in the present opinion.

Both the September 1994 and May 1997 Board remand actions 
requested the RO to schedule the veteran for an orthopedic 
examination to determine the nature and extent of all back 
injuries.  As noted in the more recent May 1997 remand, the 
veteran was not provided notice of VA examinations to be 
conducted pursuant to the September 1994 remand, and the case 
was again remanded for such development.  Pursuant to that 
most recent remand, the veteran was notified of VA 
examinations at his proper address and attended those 
examinations in June 1998.  

In it's most recent written argument of October 1999, the 
representative complained that the June 1998 VA orthopedic 
examination was essentially inadequate regarding present back 
and neck disabilities and requested that the case again be 
remanded for the performance of an adequate VA examination in 
conformance with Stegall v. West, 11 Vet. App. 268 (1998).  
The Board concurs that the June 1998 VA orthopedic 
examination failed to provide a thorough report of 
examination of all back and neck disabilities.  

However, consistent with the more recent case of Morton v. 
West, 12 Vet. App. 477 (1999), the Board finds that the 
veteran's claim for service connection for the residuals of a 
back injury is and has been not well-grounded at all times 
during the pendency of this appeal.  Accordingly, VA has no 
duty to assist him in the development of that claim and the 
Stegall case is inapplicable.  The Board lacks jurisdiction 
to order development in claims which are not well grounded 
and prior remand actions requesting VA examinations regarding 
the veteran's claim for service connection for the residuals 
of a back injury were thus in error.  


FINDING OF FACT

There is no competent evidence which shows that the veteran 
sustained a back injury during military service which 
resulted in any chronic residuals affecting the lumbar or 
cervical spine and there is no competent evidence which 
relates findings of minimal spurring at L5-S1, first shown 
more than 20 years after service, to any incident, injury or 
disease of active service.


CONCLUSION OF LAW

The claim for service connection for residuals of a back 
injury is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulation:  A person who submits a claim for VA 
disability compensation benefits has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a).  The United States Court of Appeals 
for Veterans Claims (Court) has provided that a well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  Such claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although a claim need not be conclusive, it must be 
accompanied by evidence.  The VA benefits system requires 
more than just an allegation; a claimant must submit 
supporting evidence and the evidence must justify a belief by 
a fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  When the issue 
presented in an application for service-connected disability 
is factual in nature, e.g., whether an incident or injury 
occurred in service, competent lay testimony, including a 
veteran's solitary testimony, may constitute sufficient 
evidence to establish a well-grounded claim under 38 U.S.C.A. 
§ 5107(a).  See Cartright v. Derwinski, 2 Vet. App. 24 
(1991).

However, where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" is 
required.  Murphy v. Derwinski, 1 Vet. App. 78, (1990).  A 
claimant cannot meet the burden imposed by § 5107(a) merely 
by presenting his own or other lay testimony, because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical causation cannot constitute 
sufficient evidence to render a claim well grounded under 
§ 5107(a); if no cognizable evidence is submitted to support 
the claim, it cannot be well grounded.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).

In Caluza v. Brown, 7 Vet. App. 498 (1995), the Court 
established what may be referred to as a three-hyphened 
pronged test in analyzing well-grounded claims.  For a 
veteran's claim for service connection to be well grounded, 
there must be competent evidence of (1) current disability in 
the form of a medical diagnosis; (2) incurrence or 
aggravation of a disease or injury in service in the form of 
lay or medical evidence; (3) a nexus or evidence of a causal 
connection between inservice injury or disease and current 
disability in the form of medical evidence.  For purposes of 
determining whether a veteran's claim is well grounded, 
statements and testimony of veterans are presumed to be 
credible except that such statements must be (1) competent 
and must not be (2) inherently incredible.  A claim that is 
not well grounded does not present a question of law or fact 
over which the Board has jurisdiction.  38 U.S.C.A. 
§ 7105(d)(5); Grottveit v. Brown, 5 Vet. App. 91 (1993).

Relaxed rules are provided by law and regulation for a 
veteran to show service incurrence of a disease or injury in 
"the case of any veteran who engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 1991); Arms v. West, 
12 Vet. App. 188 (1999); Kessel v. West, No. 98-772 (U.S. 
Vet. App. Sept. 20, 1999) (en banc).  These rules are 
inapplicable for showing service incurrence of diseases or 
injuries which are not incurred by a veteran serving in 
combat with the enemy.

In general, service connection may be established for a 
disability resulting from disease or injury suffered in line 
of duty.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or when 
the diagnosis of chronicity may be legitimately questioned.  
When chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for certain chronic 
disabilities, such as arthritis, if they are shown to be 
manifested to a compensable degree within one year after a 
veteran is separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Facts:  The service medical records, which do not appear to 
be incomplete, contain no complaint, finding, history, or 
diagnosis of any form of back or neck injury at any time 
during active military service.  There are service medical 
records on file which were created in the Republic of Vietnam 
including records of treatment for the veteran's now-service-
connected right knee disability including records which show 
that the veteran was given a temporary physical profile 
against certain physical activities as a result of right knee 
disability.  There are no such records reflective of 
treatment for a back or neck injury.  The physical 
examination for separation from service in October 1970 
specifically noted that the neck, spine, and other 
musculoskeletal system were normal and no chronic disability 
of the back or neck was identified at service separation.  

The veteran's DD Form 214 shows that he served for 11 months 
and 28 days in the Republic of Vietnam and that his military 
occupational specialty was as a heavy vehicle operator.  
There is no record demonstrating that the veteran served in 
combat nor is there any combat citation documented.

In September 1990, 20 years after the veteran was separated 
from service, he filed a claim for service connection for 
"back injury - 1970 = Army Field Hosp. Vietnam."

In December 1990, the veteran was provided a VA medical 
examination at which time he reported that while he was with 
the military in Vietnam, he was working with a crew pouring a 
concrete slab and, while using a shovel, he turned with a 
load and experienced a sudden onset of severe pain in his 
back which knocked him to the ground.  He reported being off 
duty for approximately one week and stated that since 
separation from service, he had continued to consult a 
chiropractor on occasion to relieve symptoms of back pain.  
There were times when he was completely free of pain and he 
was unaware of any specific type or level of activity that 
seemed to precipitate the reoccurrence of back pain.  

Examination of the veteran's neck in December 1990 showed 
some limitation of flexion and rotation.  The examination of 
the low back revealed limitation of flexion to 30 degrees and 
some discomfort on lateroflexion and rotation.  VA X-ray 
studies of the entire spine were interpreted as showing that 
the cervical and dorsal spine was entirely normal with no 
noted abnormality, and with normal vertebral bodies and disc 
spaces.  X-ray study of the lumbosacral spine also showed 
that the vertebral bodies and disc spaces were unremarkable 
and the pedicles were intact and the only noted abnormality 
was "minimal" spurring at L5-S1.  The diagnoses from this VA 
examination included degenerative disease of the lumbar and 
cervical spine, each "characterized by history and physical 
findings as described."  There was no clinical basis provided 
for a finding of degenerative disease of the cervical spine 
in this examination report.

In August 1991, the veteran testified at a personal hearing 
at the North Little Rock, Arkansas RO.  At that time, claims 
regarding hemorrhoids and the right knee were amended to be 
claims for aggravation of preservice hemorrhoid and right 
knee disabilities.  There was no such amendment for the 
pending claim for residuals of a low back injury.  The 
veteran testified that his military occupational specialty 
was changed as a result of right knee disability.  He 
testified that in or around September 1970, he was mixing 
cement and made a turn which injured his back.  He said he 
went on sick call as a result.  He said he was put on limited 
duty after injuring his back in service "for several days.  I 
don't know how many days."  He testified that he had gone to 
see chiropractors for treatment of occasionally symptomatic 
low back pain ever since he was separated from service.  

In an October 1992 remand action, the Board specifically 
noted in the veteran's personal hearing testimony that he had 
received treatment from chiropractors following his release 
from active service.  It was noted that these records were 
not on file and the RO was requested to get the veteran to 
furnish the appropriate names, addresses and dates of 
treatment and authorization forms to obtain copies of records 
of his treatment with private chiropractors.  The RO 
forwarded a letter requesting this evidence to the veteran at 
his correct addressed in Arkansas in November 1992, and there 
is no indication that this letter was returned as 
undeliverable.  The veteran failed to respond to this request 
for evidence supportive of his claim for service connection 
for the residuals of a back injury.

Another attempt to obtain such evidence was clearly noted by 
the Board in its September 1994 remand and, the same month, 
the RO again requested that the veteran provide the necessary 
information to obtain these records in a letter forwarded to 
his correct address in Oklahoma and there is no indication 
that this letter was returned as undeliverable.  The veteran 
again failed to respond to this letter.  

Finally, in the most recent May 1997 remand, the Board again 
noted that records of private medical treatment for the 
veteran's purported back injury residuals had not been 
obtained and again directed that the RO attempt to obtain 
such records.  In June 1997, the RO sent its third letter to 
the veteran requesting that he provide the information 
necessary to obtain these records and there is no indication 
that this letter was returned as undeliverable.  The veteran 
again failed to provide any information as requested.

In June 1998, the veteran was provided a VA orthopedic 
examination, which recorded pain on squatting at 80 degrees' 
flexion of the knees.  There was some loss of lumbar lordosis 
and moderate tenderness over the lumbosacral spinous 
processes with right lumbar paravertebral spasms.  Heal-toe 
walking was satisfactory, reflexes in the lower extremities 
were symmetrical with down-going plantar reflexes and 
straight-leg raising was full.  Sensation to touch and 
pinprick were intact in the lower extremities.  One of the 
diagnostic impressions was that the veteran had chronic 
lumbosacral strain.

Analysis:  The veteran's claim for service connection for the 
residuals of a back injury is not well grounded because there 
is simply no competent evidence showing a back injury during 
service which resulted in chronic residuals and there is no 
competent clinical evidence which relates the first 
documented findings of any form of back disability in 
December 1990, 20 years after the veteran separated from 
service, to any incident, injury or disease of active 
service.  

There is no evidence of any cervical spine or neck injury in 
service nor is there any competent evidence of cervical spine 
disability at present.  While the December 1990 VA orthopedic 
examination contained a diagnosis of degenerative disease of 
the cervical spine, there was no clinical basis or underlying 
pathology identified for that conclusion, besides limited 
motion, given the fact that contemporaneous AP and lateral 
views of the cervical spine were interpreting as showing 
normal vertebral bodies and disc spaces with no abnormality 
or arthritis of any kind.  Even if the Board was bound to 
give credence to this unsupported diagnoses of cervical 
degenerative disease, there is no competent evidence relating 
such findings to any incident, injury or disease of active 
service.    

While the veteran alleges that he injured his back during 
service in Vietnam, he has consistently reported that this 
injury occurred while he was performing manual construction 
labor.  He has not alleged a combat-related injury nor is he 
objectively shown to have served in combat during service in 
Vietnam.  Accordingly, the laws and regulations providing a 
relaxed evidentiary requirement for demonstrating service 
incurrence of a disease or injury in accordance with 
38 U.S.C.A. § 1154(b) are inapplicable.  See VAOPGCPREC 12-
99.  That an injury may have occurred in a combat "zone" or 
"area" is insufficient.  

While the veteran is certainly competent to describe an 
incident during service of having (presumably low) back pain 
while performing manual labor, he is not competent to provide 
his own opinion or diagnosis of any particular chronic low 
back disability attributable to such an incident.  Espiritu 
v. Derwinski, 2 Vet. App. 492, (1992).  The service medical 
records do not appear to be incomplete and while they do 
demonstrate that the veteran had right knee disability for 
which he received treatment and for which he received a 
profile against performing certain activities, there are no 
medical records corroborating the veteran's account of having 
injured his back and being provided treatment and being 
placed on quarters and limited duty for a period of time 
during service.  There are medical records on file from 
Vietnam service but no such records identify a back injury or 
chronic residuals.  Moreover, and importantly, the physical 
examination for service separation in October 1970 failed to 
document any complaint, finding, history or diagnosis of a 
lumbar or cervical spine injury or residuals thereof.

While the veteran told a VA orthopedist and testified during 
an RO hearing that he saw chiropractors for treatment of back 
pain when it was symptomatic, and while such testimony is 
presumed to be credible for purposes of determining whether 
he has filed a well-grounded claim, the fact remains that the 
veteran failed to respond to multiple inquires to provide 
sufficient information for the RO to assist him in obtaining 
such records.  Should it's efforts to obtain evidence prove 
unsuccessful for any reason which the claimant could rectify, 
VA shall so notify the claimant and advise him that the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.159(c). 

The veteran has provided statements which must be presumed to 
be credible that he had occasionally symptomatic low back 
pain ever since service and for which he sought treatment 
with chiropractors.  See Savage v. Gober, 10 Vet. App. 488 
(1997).  However, the Court in McManaway v. West, No. 97-280 
(U.S. Vet. App. Sept. 29, 1999), found that another 
orthopedic-type disability claim was not well grounded based 
upon a continuity of symptomatology analysis, when the sole 
evidentiary basis for the asserted continuous symptomatology 
was the sworn testimony of the appellant himself and when 
"no" medical evidence indicated continuous symptomatology.  
Indeed, in that case, as in the one now being decided, the 
medical evidence of record indicated a complete absence of 
continuous symptomatology.  

The first clinical findings of any disability of the back 
were December 1990 VA X-ray studies of the lumbosacral spine 
which were entirely normal and showed that the vertical 
bodies and disc spaces were unremarkable and the pedicles 
were intact except "minimal spurring at L5-S1."  That is, it 
is noteworthy that 20 years after the veteran was separated 
from service, the first findings of any identifiable 
pathology of the veteran's back only include minimal spurring 
at one intervertebral disc space and that the remainder of 
the veteran's cervical, dorsal, and lumbosacral spine was 
entirely normal without documented abnormality.  The only 
other clinical evidence on file documenting disability of the 
veteran's back is the diagnostic impression of chronic 
lumbosacral strain, first provided in June 1998, over 27 
years after the veteran was separated from service.  There is 
no clinical or other competent evidence on file which relates 
minimal spurring of a single lumbosacral intervertebral disc 
space in December 1990, or a diagnostic impression of chronic 
lumbosacral strain in June 1998, to any incident, injury or 
disease of active service.  Accordingly, there is no 
competent evidence demonstrating a nexus or causal connection 
between the first findings of back disability, many years 
after the veteran was separated from service, to any 
incident, injury or disease of active service.  Moreover, an 
allegation of chronic symptoms consistent with Savage v. 
Gober, 10 Vet. App. 488 (1997), is no substitute for 
competent evidence causally relating a current disability to 
an incident, injury or disease of active service (nexus).  
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).   

Given the absence of evidence of service incurrence of a 
chronic back disability, the complete absence of clinical 
evidence corroborating any chronicity of symptoms for many 
years after service, the rather minimal radiographic findings 
20 years after service, and the absence of competent evidence 
relating remote findings of back disability to any incident 
of service, the Board finds that the facts of this case do 
not demonstrate a plausible or well grounded claim.

Additional Matters:  When the Board addresses in its decision 
a question that has not been addressed by the RO, it must 
consider whether the veteran has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board concludes, however, that a claim which is not well 
grounded and is inherently implausible, and any error by the 
RO in the adjudication of the claim on its merits could not 
be prejudicial.  See Meyer v. Brown, 9 Vet. App. 425 (1996); 
Voerth v. West, No. 95-904 (U.S. Vet. App. Oct. 15, 1999).

Although where claims are not well grounded, VA does not have 
a statutory duty to assist the claimant in developing facts 
pertinent to his claim, VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of the evidence needed to 
complete the application.  This obligation depends upon the 
particular facts of the case and the extent to which VA has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  In this case, the RO and Board has 
fulfilled its obligation under § 5103(a) in that the 
statements of the case and past remand actions have clearly 
advised the veteran that evidence of service incurrence, 
chronicity of symptomatology, and causal connection of 
current disability to events of service was necessary to 
support his claim.  He was requested on several occasions for 
his assistance in providing evidence and he failed to do so.  
Furthermore, by this decision, the Board is informing the 
veteran of the evidence that is lacking and which is 
necessary to make his claim well grounded.


ORDER

Entitlement to service connection for the residuals of a back 
injury is denied.


		
	GARY L. GICK
	Member, Board of Veterans' Appeals


 

